Citation Nr: 0511803	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  95-03 567	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, characterized as degenerative joint disease of 
the knee.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.

4.  Entitlement to a compensable evaluation for dyshidrotic 
dermatitis of the hands.  

5.  Entitlement to a compensable evaluation for acne 
vulgaris.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
and from January 1991 to July 1991.  The veteran also had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the reserves, including a 
period of INACDUTRA from March 25, 1983 to March 27, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1994, 
November 1994, and August 2002 of the San Juan, Puerto Rico 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a July 1994 rating decision, the RO, in pertinent part, 
denied service connection for PTSD and a right knee 
condition; granted service connection for right ear hearing 
loss (noncompensable rating); and deferred service connection 
for a right hand skin condition.  

In a November 1994 rating decision, the RO continued a 
noncompensable rating for right ear hearing loss and granted 
service connection for dyshidrotic dermatitis of the right 
hand (noncompensable rating).  

In April 1996, the veteran testified before a hearing officer 
sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  
This claim was also developed on the matter of a rating 
greater than 10 percent for lumbar paravertebral myositis.  A 
September 1997 rating action assigned a 60 percent rating for 
herniated nucleus pulposus of L5-S1, with left lumbar 
myositis from August 28, 1992, which was a complete grant of 
the benefit sought regarding that matter.  

The veteran perfected a timely appeal of an August 2002 
decision denying entitlement to TDIU and that issue has been 
joined with the current appeal.  

After the veteran requested the opportunity to present 
testimony in support of his claims at a personal hearing 
before a member of the Board, a hearing was scheduled in 
March 2003.  The veteran was notified of the scheduled 
hearing time and place at his current address of record but 
he failed to appear.  When an appellant elects not to appear 
at the prescheduled hearing date, the request for a hearing 
will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704 (2004).  His claim will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.

The issue of service connection for PTSD, and the TDIU claim 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's right ear hearing loss is manifested by 
hearing acuity at Level I.

3.  Arthritis of the right knee is related to the veteran's 
service.

4.  The veteran's service connected dyshidrotic dermatitis is 
not manifested by exfoliation, exudation, or itching of an 
exposed or extensive area; and it is not shown to cover at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
affected areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.  

5.  The veteran's acne vulgaris is not manifested by 
exfoliation, exudation, or itching of an exposed or extensive 
area; or by deep acne affecting less than 40 percent of the 
face and neck, or deep acne other than on the face and neck.  

6.  The veteran has not submitted evidence tending to show 
that his service-connected dyshidrotic dermatitis, acne 
vulgaris, or right ear hearing loss require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in service.  38 
U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.306, 3.307, 3.309 (2004).

2.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 6100 
(2004).

3.  The criteria for a compensable evaluation for dyshidrotic 
dermatitis of the hands are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 (effective 
prior to, and since, August 30, 2002).  

4.  The criteria for a compensable evaluation for acne 
vulgaris are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.118 Diagnostic Codes 7806 (prior to, and since, 
August 30, 2002), 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

By letter dated in October 2001, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

Rating decisions dated in July 1994 and November 1994, the 
November 1994 statement of the case (SOC), the October 1995 
supplemental statement of the case (SSOC), the September 1997 
SSOC, and the June 2002 SSOC, collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
increased rating claims for right ear hearing loss, 
dyshidrotic dermatitis, and acne vulgaris; as well as his 
service connection claim for a right knee disability.  The 
June 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains service medical records, personnel 
records from the National Guard, Social Security 
Administration records, and VA treatment records from the 
medical facility in San Juan.  The veteran was afforded 
examinations for VA purposes in July 1994, May 1996, January 
1997, November 1999, November 2001, December 2001, and July 
2002.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Service Connection Claim for a Right Knee Disability

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, which is manifest to a 
compensable degree within one year from the date of 
separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2004).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of aggravation, the pre- existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  The Court 
of Appeals for Veterans Claims (Court) has held that 
intermittent or temporary flare-ups of a pre-existing injury 
or disease during service do not constitute aggravation.  
Rather, the underlying condition must have worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran does not claim and the record does not reflect 
that he exhibited a right knee disability during his first 
period of active duty from 1966 to 1968 or that his current 
right knee disability is otherwise related to such period of 
active service.  Rather, he attributes his current right knee 
problems to his period of INACDUTRA in May 1983, and to his 
second period of active service in 1991.

The medical evidence of record confirms a current diagnosis 
of degenerative joint disease of the right knee.  

National Guard personnel records show that the veteran 
reported for a period of INACDUTRA from March 25, 1983 to 
March 27, 1983.  On March 25, 1983, the veteran was taken to 
the camp dispensary for treatment after he twisted his right 
knee while playing basketball.  According to DA form 4159, 
the veteran was referred to the orthopedic department for 
right knee strain; diagnosis was rule out torn meniscus 
versus tear of medial collateral ligament.  On March 28, 
1983, the veteran's right knee was placed in a cast due to 
ligament damage.  The veteran continued to receive treatment 
for his right knee at the VA hospital in San Juan until May 
13, 1983.  

In October 1983, the veteran complained of right knee pain 
and limitation of motion.  Provisional diagnosis was rule out 
right meniscal tear.  X-rays of the right knee were negative.  

A January 1986 arthrogram of the right knee was normal.  
Fluoroscopic spot films showed intact lateral and medial 
menisci and preservation of cruciate ligaments.  

With regard to the veteran's second period of active service, 
the evidence shows that he complained of recent right knee 
pain in April 1991 and gave an 8 year history of the pain.  
The assessments included chronic knee problems and he was 
referred for a knee brace if available, with no need for an 
orthopedic evaluation.  Then, in July 1991, according to the 
DA Form 2173, the veteran complained of right knee pain while 
carrying out his duties; it was noted that the veteran's 
right knee condition had been aggravated.  

According to a July 1991 DA Form 2173, while on active duty 
in May 1991, the veteran complained of right knee pain.  The 
details of the incident were as follows:  "While he was 
making customs inspection at Saudi Arabia inspecting military 
vehicles at West Heli Pad I feel pain on my right knee.  This 
condition is an aggravation of the same condition in 1983."  
It is unclear whether this statement was written by Captain 
Mendez (military police) or by the veteran.  

The veteran filed a claim of service connection for right 
knee disability in March 1992.  VA outpatient treatment 
records reflect that x-rays of the right knee revealed 
degenerative joint disease in July and August 1992.  In 
November 1992, the veteran underwent a whole body scan that 
revealed generalized osteoarthritis.  In March 1997, the 
veteran underwent a total right knee replacement.  

A May 1996 VA examiner concluded that the veteran's current 
right knee disability was not related to the veteran's 
INACDUTRA period in 1983.  The examiner observed that 
examination of the right knee at that time was essentially 
negative, despite provisional diagnoses of torn meniscus 
and/or tear of the medial collateral ligament.  The examiner 
further noted that a January 1986 arthrogram showed no 
evidence of a meniscal tear.  The examiner concluded that the 
veteran's DJD of the right knee was related to his 
generalized osteoarthritis and not related to his period of 
INACDUTRA in 1983.  

The Board notes that the VA examination report did not refer 
to the right knee problems experienced by the veteran during 
his January to July 1991 service.  It is apparent that 
veteran's right knee continued to bother him during his 
second period of service and the records from that period 
refer to chronic right knee disability.  The veteran filed 
his claim for right knee disability within a year of that 
period of service and arthritis was identified on the initial 
x-ray studies done after that period of service.  Though the 
veteran has generalized arthritis as confirmed on bone scans, 
the Board finds a reasonable doubt that current right knee 
disability is related to his service.  

Increased Rating Claim for Right Ear Hearing Loss 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected hearing loss of the right ear 
under Diagnostic Code 6100.  The veteran was granted service 
connection and assigned a noncompensable evaluation for right 
ear hearing loss in a July 1994 rating decision, effective 
from July 1991.  A noncompensable evaluation has continued.  
The assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2004).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2004).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2004).  Where the impaired hearing is only 
service-connected for one ear, the non-service-connected ear 
is assigned a numeric designation Level of "I".  See 38 
C.F.R. § 4.85(f) (2004).  

The veteran most recently underwent VA audiometric testing in 
December 2001.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51.2
25
40
65
75
LEFT
31.2
25
25
35
40

Speech discrimination testing scores revealed speech 
recognition ability of 90 percent, bilaterally.  

Considering these audiometric results, the veteran has level 
I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI (2004).  The veteran is only 
service-connected for right ear hearing loss.  As noted 
above, the non-service-connected ear will be assigned a roman 
numeral designation of I.  See 38 C.F.R. § 4.85(f) (2004).  
The application of the Ratings Schedule establishes that a 
noncompensable evaluation for right ear hearing loss is 
warranted under Diagnostic Code 6100, Tables VI, VII (2004).  
The veteran does not have an exceptional pattern of hearing 
loss, deafness in the left ear or complete hearing loss in 
the right ear, so consideration of any hearing loss in the 
left ear in assigning an evaluation is not appropriate.  See 
38 U.S.C.A. § 1160 (West 2002 & Supp. 2003); 38 C.F.R. 4.85 
(2004).  As such, the Board finds that a compensable 
evaluation for right ear hearing loss is not warranted.


Increased Evaluation Claims for Dyshidrotic Dermatitis of the 
Hands and Acne Vulgaris 

The veteran is currently assigned separate noncompensable 
evaluations for his service-connected dyshidrotic dermatitis 
of the hands, and for acne vulgaris.  

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  Review of the evidence reveals 
that the veteran was not advised of the amended criteria, 
however, the Board finds that the veteran would not be 
prejudiced by applying the new regulations in the first 
instance, as the outcome of the Board's decision would not 
change.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Dyshidrotic dermatitis is rated by analogy to eczema, 
pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118 (2002).  
According to the relevant rating criteria effective prior to 
August 30, 2002, evidence of exfoliation, exudation or 
itching (if involving an exposed surface or extensive area) 
results in the assignment of a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Evidence of 
exudation or constant itching with extensive lesions or 
marked disfigurement is required for the next higher 
disability evaluation of 30 percent.  Id.  The maximum 
evaluation allowable pursuant to this Diagnostic Code, 50 
percent, necessitates evidence of ulceration, extensive 
exfoliation, or crusting, as well as systemic or nervous 
manifestations or exceptionally repugnant manifestations.  
Id.  

Effective since August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).  The next higher evaluation of 30 percent requires 
evidence of such a skin disorder extending to 20 to 40 
percent of the entire body, 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12-
month period.  Id.  The highest disability rating allowable 
pursuant to this Diagnostic Code, 60 percent, necessitates 
evidence of the extension of dermatitis or eczema to more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.  

The veteran most recently underwent a VA dermatological 
examination in November 2001.  On examination, there was 
evidence of yellowish papules on his temple and back.  There 
were no vesicles on the hands or feet and no active lesions 
of acne.  There were hyperpigmented, hyperkeratotic areas on 
the palms, and lichenified hyper- and de-pigmented areas on 
the lateral feet.  Diagnoses were:  Favre-Rocouchot; acne 
vulgaris by history; acne scars on the back; tinea pedis; 
tinea unguium, and dyshidrotic dermatitis. 

In July 2002, the veteran underwent a VA general examination.  
With the exception of onychomycosis of the toenails, there 
were no diagnoses pertinent to the skin.

The medical evidence does not support a finding that the 
veteran's service-connected dyshidrotic dermatitis of the 
hands has resulted in exudation, constant itching, extensive 
lesions, or marked disfigurement.  As such, a compensable 
rating pursuant to the relevant criteria effective prior to 
August 30, 2002, is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

The medical evidence also does not reflect that the veteran's 
service-connected dyshidrotic dermatitis of the hands extends 
to at least 5 percent but less than 20 percent of exposed 
areas affected or requires intermittent systemic therapy for 
a total duration of less than six weeks during the past 12-
month period.  Consequently, a compensable evaluation, 
pursuant to the revised criteria under Diagnostic Code 7806, 
is not warranted.  

The veteran's acne vulgaris is similarly rated under 
Diagnostic Code 7806.  On review, under the old criteria, 
there is no evidence that the veteran's acne is manifested by 
exfoliation, exudation, or itching of an exposed or extensive 
area.  Thus, a higher evaluation is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised ratings schedule, specific criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under the new criteria, the veteran's acne vulgaris is most 
appropriately rated under Diagnostic Code 7828.  Under this 
code, superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent is assigned a noncompensable 
evaluation.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck is rated as 10 
percent disabling.  If deep acne (deep inflamed nodules and 
pus-filled cysts) affects 40 percent or more of the face and 
neck, a 30 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2004).  In the alternative, the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804 or 7805) depending upon the 
predominant disability.  Id .

On review, the Board finds that a compensable evaluation for 
service-connected acne vulgaris is not warranted.  The 
findings of the November 2001 examination do not show 
evidence of deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim for acne vulgaris, the claim must be 
denied.  

Finally, the veteran is not frequently hospitalized for his 
service-connected right ear hearing loss, dyshidrotic 
dermatitis, and/or acne vulgaris.  There is no objective 
evidence showing that these disabilities have a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Thus, referral for an extraschedular 
evaluation is not warranted.  See VAOPGCPREC 6-96 (1996).  


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

Entitlement to service connection for right knee arthritis is 
allowed.

Entitlement to a compensable evaluation for dyshidrotic 
dermatitis is denied.

Entitlement to a compensable evaluation for acne vulgaris is 
denied. 



REMAND

The veteran asserts that he is entitled to service connection 
for PTSD in connection with stressors experienced during the 
Persian Gulf War.  In January 1997, the veteran underwent a 
VA PTSD examination before the psychiatric Board.  It was 
noted that the veteran sought treatment at the PTSD clinic, 
irregularly, since February 1995.  At that time, the veteran 
was diagnosed with a mild anxiety disorder, not otherwise 
specified with depressive features.  According to a VA 
psychiatric progress note dated in June 2002, the veteran was 
assessed with PTSD with depressive features.

The veteran indicates that he was a military policeman while 
serving in the Persian Gulf.  The Board notes that service 
personnel records pertaining to his second period of active 
service are not associated with the claims folder.  The Board 
finds it helpful to obtain such records.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Review of the claims folder reveals that the veteran has 
reported difficulty sleeping and nightmares due to the events 
that he witnessed in the Persian Gulf.  The veteran has 
described stressors including: 1) witnessed Iraqi soldiers 
being injured and burned; 2) guarded Iraqi prisoners in jail; 
and 3) witnessed rockets with chemicals being fired and gas 
sirens ringing, on a daily basis.  He has not provided 
details regarding these incidents.

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  
Therefore, the decision on the issue of service connection 
for PTSD could have a significant impact on the outcome of 
the veteran's TDIU claim and the Board finds this issue to be 
inextricably intertwined.  Thus, adjudication of the TDIU 
claim will be held in abeyance pending further development.

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Contact the appropriate service 
department and obtain the following 
service personnel records: the Veteran's 
Enlisted Qualification Record (DA Form 
20) and his complete service personnel 
folder, including the names of any unit 
or units to which he was assigned while 
in the Persian Gulf.  The desired records 
relate to active duty performed in the 
U.S. Army National Guard in 1991.  If no 
such service personnel records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted. 

3.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran at 
his April 1996 RO hearing.  Provide 
USASCRUR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment. 

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor(s) in 
service it has determined is established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

5.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiners should 
specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

6.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for PTSD, and his TDIU 
claim, taking into consideration any 
newly obtained evidence.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


